           Case 1:18-vv-00652-UNJ Document 35 Filed 08/14/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-652V
                                      Filed: May 21, 2019
                                        UNPUBLISHED


    JILL CORSIGLIA,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) and Hepatitis A (Hep
    SECRETARY OF HEALTH AND                                  A) Vaccines; Shoulder Injury Related
    HUMAN SERVICES,                                          to Vaccine Administration (SIRVA)

                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA for petitioner.
Ashley Monique Simpson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 8, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered left shoulder injuries caused in fact by the
influenza and hepatitis A vaccines she received on November 3, 2016. Petition at 1, ¶¶
1, 3, 14. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On April 10, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injury related to vaccine administration (“SIRVA”). On
May 20, 2019, respondent filed a proffer on award of compensation (“Proffer”) indicating
petitioner should be awarded $45,175.71, representing $45,000.00 in compensation for

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00652-UNJ Document 35 Filed 08/14/19 Page 2 of 4



her pain and suffering and $175.71 in compensation for her actual unreimbursable
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $45,175.71, representing $45,000.00 in
compensation for her pain and suffering and $175.71 in compensation for her
past out-of-pocket medical expenses in the form of a check payable to petitioner,
Jill Corsiglia. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00652-UNJ Document 35 Filed 08/14/19 Page 3 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                   )
 JILL CORSIGLIA,                                   )
                                                   )
                  Petitioner,                      )
                                                   )    No. 18-652V
 v.                                                )    Chief Special Master Dorsey
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                  Respondent.                      )
                                                   )


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On April 9, 2019, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. Thereafter, on April 10, 2019, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based upon the evidence of

record, respondent proffers that petitioner should be awarded $45,175.71. The award is

comprised of the following: $45,000.00 for pain and suffering; and $175.71 for past out of

pocket medical expenses. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $45,175.71, in the form of a check payable to petitioner. Petitioner

agrees.
        Case 1:18-vv-00652-UNJ Document 35 Filed 08/14/19 Page 4 of 4




      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   GABRIELLE M. FIELDING
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   S/ ASHLEY SIMPSON
                                                   Ashley Simpson
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington D.C. 20044-0146
                                                   Tel: (202) 305-0253
                                                   Email: Ashley.M.Simpson@usdoj.gov


Dated: May 20, 2019
